DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/07/2020. Claims 1-13 are pending in this application. Claims 14-20 are canceled. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, line 7: after “source/drain”, delete “layer”, and insert --region--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,312,383) in view of Prinz (US 2007/0018207).
Re claim 1, Cheng teaches, Figs. 1A & 7-10, col. 4, a method for forming a semiconductor device, comprising: 
-forming a gate stack (140-1) in contact with sidewalls of a semiconductor fin (122-1) and on a bottom spacer (130-1) over a bottom source/drain region (e.g. side surface of 162 or region of 124 on which 162 is formed on); 
-selectively depositing an encapsulating material (150-1) over the gate stack (140-1), leaving a surface of the bottom spacer (130-1) exposed (e.g. side); 
-forming an inter-layer dielectric (170) over the encapsulating material; and 
-forming a via (contact hole 173 with contact 183) in the inter-layer dielectric to contact the bottom source/drain layer.

    PNG
    media_image1.png
    402
    583
    media_image1.png
    Greyscale

	Cheng does not explicitly teach in the selectively depositing the encapsulating material, leaving an upper surface of the bottom spacer exposed. 
Prinz teaches in the selectively depositing the encapsulating material, leaving an upper surface of the bottom spacer (130) exposed (e.g. gap 147, Fig. 6, [0034]). 
	As taught by Prinz, one of ordinary skill in the art would utilize and modify the above teaching to obtain an upper surface of the bottom spacer exposed in the selectively depositing step, because it aids in reducing the used of material(s), processing time and step(s), hence increasing cost effective.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Prinz in combination Cheng due to above reason. 
 Re claim 2, Cheng teaches selectively depositing the encapsulating material includes forming as self-assembled monolayer (150) that selectively attaches to the bottom spacer (130) (Fig. 7). 
Re claim 5, Cheng teaches etching away exposed portions of the bottom spacer (130) after selectively depositing the encapsulating material (150) over the gate stack (Figs. 7-8). 
Re claims 8 & 9, Cheng teaches forming a conductive contact (183) in the via (173) that directly contacts the encapusulating material (150-1); the conductive contact comprises the conductive contact (183) in direct contact with a top surface of the encapsulating material (150-1) (Fig. 1A). 
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 10,020,381) in view of Prinz.
Re claim 1, Fan teaches, Figs. 4-7, cols. 5-8, a method for forming a semiconductor device, comprising: 
-forming a gate stack (210, 212) in contact with sidewalls of a semiconductor fin (202) and on a bottom spacer (214) over a bottom source/drain region (204); 

-forming an inter-layer dielectric (218) over the encapsulating material; and 
-forming a via (700) in the inter-layer dielectric to contact the bottom source/drain layer.

    PNG
    media_image2.png
    546
    706
    media_image2.png
    Greyscale

Fan does not explicitly teach leaving an upper surface of the bottom spacer exposed in the selectively depositing step. 
	Prinz teaches leaving an upper surface of the bottom spacer (130) exposed (e.g. gap 147) in the selectively depositing step (Fig. 6, [0034]). 
	As taught by Prinz, one of ordinary skill in the art would utilize and modify the above teaching to obtain an upper surface of the bottom spacer exposed in the selectively depositing step, because it aids in reducing the used of material(s), processing time and step(s), hence increasing cost effective.
. 
5.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Prinz as applied to claim 1 above, and further in view of Heald et al. (US 2012/0229709) (as an alternative consideration). 
The teachings of Cheng/Prinz have been discussed above. 
Re claims 2-4, Cheng/Prinz does not explicitly teach forming a self-assembled monolayer that selectively attaches to the bottom spacer; the self-assembled monolayer does not attach to material of the gate stack or of the semiconductor fin; and forming the self-assembled monolayer includes applying a self-assembling material having a hydro-based end group. 
Heald teaches a self-assembled monolayer coating on a dielectric layer to encapsulate an electromechanically system (abstract); SAM coatings may also be based on other classes of chemicals, including amines, alcohols, and various acids, including carboxylic acids and phosphoric acids [0083]; and it is believed that the surface of the Al2O3 or other dielectric that is deposited via some ALD processes is terminated with reactive groups such as hydroxyl (--OH) groups [0080]. 
As taught by Heald, one of ordinary skill in the art would utilize and modify the above teaching to obtain a self-assembled monolayer having hydroxyl based end group that does not attach material of the gate stack or the semiconductor fin as claimed, because it aids in improving epoxy adhesion and reducing stiction in the formed device. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
. 
6.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Prinz as applied to claims 1 & 5 above, and further in view of Bach et al. (US 2011/0084314).
The teachings of Cheng/Prinz have been discussed above. 
	Re claim 6, Cheng/Prinz does not teach metallizing a surface of the bottom source/drain region after etching away the exposed portion of the bottom spacer. 
Bach teaches “To improve the contact resistance of very small scaled contacts, the semiconductor industry employs various metal silicides” [0982]. 
As taught by Bach, one of ordinary skill in the art would utilize the above teaching to metallize a surface of the bottom source/drain region as claimed, because it aids in improving the contact resistance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Bach in combination with Cheng/Prinz due to above reason. 
Re claim 7, in combination cited above, Cheng teaches forming a second via (181) in the inter-layer dielectric (170) to contact the encapsulating layer (150-1) (Fig. 1A); and Bach teaches forming an opening in the encapsulating layer (consider 5816) for a gate contact (5820) (Fig. 58G, [0342]). 
7.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Heald and Prinz. 
Re claim 10, Cheng teaches, Figs. 1A & 7-10, col. 4, a method for forming a semiconductor device, comprising: 

-selectively depositing an encapsulating material (150-1, 2) over the gate stack, leaving the bottom spacer exposed, comprising:
forming a monolayer that selectively attaches to the bottom spacer (130-1) and 
depositing encapsulating material (150-2) that does not adhere to the monolayer (150-1); 
-forming an inter-layer dielectric (170) over the encapsulating material (150-1); and
-forming a via (contact hole with contact 183) in the inter-layer dielectric (170) to contact the bottom source/drain layer (162). 

    PNG
    media_image1.png
    402
    583
    media_image1.png
    Greyscale

Cheng does not explicitly teach forming a self-assembled monolayer.
Heald teaches forming a self-assembled monolayer (abstract). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Heald in combination with Cheng due to above reason. 
Cheng/Heald does not explicitly selectively attaches to an upper surface of the bottom spacer. 
Prinz teaches selectively attaches to an upper surface of the bottom spacer (130) (Fig. 6, [0034]). 
	As taught by Prinz, one of ordinary skill in the art would utilize and modify the above teaching to obtain to form a monolayer that selectively attaches to an upper surface of the bottom spacer, because it aids in reducing the used of material(s), processing time and step(s), hence increasing cost effective.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Prinz in combination Cheng/Heald due to above reason. 
Re claim 11, in combination cited above, Heald teaches forming the self-assembled monolayer includes applying a self-assembled monolayer having a hydroxyl-based end group (e.g. hydroxyl (--OH) groups or alcohols) [0080, 0083]. 
Re claims 12 & 13, Cheng teaches forming a conductive contact (183) in the via that directly contacts the encapsulating material (150-1); and forming the conductive contact (183) in direct contact with a top surface of the encapsulating material (150-1) (Fig. 1A). 
Response to Arguments

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/14/20